Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 24, 2019

The Court of Appeals hereby passes the following order:

A19A1873. LAURIE SEVILLE v. PAUL G. MANNELLINO.

      The appeal in this case was docketed on April 15, 2019, making the appellant’s
briefs and enumerations of error due on May 6, 2019. See Court of Appeals Rule 23
(a). Appellant was given notice of these facts. See Court of Appeals Rule 13. After
appellant failed to file a brief by May 6, this Court issued an order on May 8, 2019,
requiring appellant to file her brief no later than May 28, 2019. That order further
provided that appellant’s failure to file a brief by May 28 would result in the
dismissal of this appeal.



      On May 13, 2019, appellant attempted to file an enumeration of errors and
brief, but this filing was returned because appellant attached exhibits to her brief in
violation of Court of Appeals Rule 24 (g).



      As of the date of this order, the appellant’s enumeration of errors and brief still
have not been filed. Accordingly, this appeal is deemed abandoned and is hereby
ordered DISMISSED. Court of Appeals Rules 7, 23 (a).
      Nothing in this order shall preclude the appellant from filing a timely motion
for reconsideration and seeking reinstatement of the appeal.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       07/24/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.